Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 1 of 19 PagelD 257

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

HERMAN L. HALL,
Plaintiff,
Vs.

CENTURION OF FLORIDA, LLC,
a Florida Limited Liability Company,
HEZEKIAH GEORGE
OWOJUYIGBE, M.D., and

ELLIOT E. PEREZ-LUGO, M.D.,

Defendant.

 

 

CASE NO.3:20-cv-00427-MMH-JRK

SECOND AMENDED VERIFIED COMPLAINT
AND DEMAND FOR JURY TRIAL

PLAINTIFF, HERMAN HALL, (hereinafter “Plaintiff,” or “HALL”),

by and through the undersigned counsel, sues the Defendants, CENTURION

OF FLORIDA, LLC, a Florida limited liability company (hereinafter

“CENTURION”), HEZEKIAH GEORGE OWOJUYIGBE, M.D., (hereinafter

“DR. OWOJUYIGBE”), and ELLIOT E. PEREZ-LUGO, M.D. (hereinafter

“DR. PEREZ-LUGO”), and alleges:

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 2 of 19 PagelD 258

INTRODUCTION

1. This is an action for compensatory and punitive damages alleging
that the Defendants, contrary to the Eighth and Fourteenth Amendments to the
United States Constitution knowingly and willfully exercised deliberate
indifference to the recognized rights of the Plaintiff, HERMAN HALL, while
he was incarcerated at Columbia Correctional Institution.

JURISDICTION

2. Jurisdiction of the Court is invoked pursuant to Title 28 U.S.C.
§ 1331, in that this is a civil action arising under the constitutional laws of the
United States.

3. Jurisdiction is also is invoked pursuant to Title 28 U.S.C. §
1343(A)(3), in that this is action seeks to redress the deprivation under color
of state law, of rights secured to HALL by the Eighth and Fourteenth
Amendments to the United States Constitution.

4. Plaintiff's claims for relief are predicated on Title 42 U.S.C. §
1983, which authorizes actions to redress the deprivation, under color of state
law, of rights, privileges and immunities secured to the Plaintiff by the

Constitution of the United States and by Title 42 U.S.C. § 1988, which

2

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 3 of 19 PageID 259

authorizes the award of attorney fees and costs to prevailing plaintiffs in
actions brought pursuant to Title 42 U.S.C. § 1983.

5. Plaintiff has fully exhausted his administrative remedies as
required under the Prison Reform Litigation Act (PRLA).

PARTIES

6 The Plaintiff HERMAN HALL (hereinafter “HALL” ), at all times
material to this action is and was a resident of Columbia County, Florida,
incarcerated at Columbia Correctional Institution (hereinafter “COLUMBIA
CL hy

7 The Defendant CENTURION OF FLORIDA, LLC (hereinafter
“CENTURION”), is a Florida limited liability company, whose Principal
Address is 7700 Forsyth Blvd., St. Louis, MO 63105, and is the healthcare
provider for inmate service contract with the Florida Department of
Corrections.

8. Defendant HEZEKIAH GEORGE OWOJUYIGBE, M._.D..,
(hereinafter “DR. OWOJUYIGBE”) was the medical site director at Columbia
Correctional Institution during the time in which the events described herein

arose.

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 4 of 19 PagelD 260

9. Defendant ELLIOT E. PEREZ-LUGO, M.D. (hereinafter “DR.
PEREZ-LUGO”), was the site medical director at Columbia Correctional
Institution during the time in which the events described herein arose.

10.  Atall times material to this action, Defendants were acting under
color of state law.

STATEMENT OF FACTS

11. HALL is a 73-year-old, African-American inmate serving a life
sentence, who has been continuously incarcerated since 1968.

12. Since 2014, HALL has experienced deliberate indifference and
neglect to his eye care regarding his open-angle, severe glaucoma which has
resulted in the complete loss of vision in his right eye and continuing loss of
vision in his left eye to the point where he is practically, legally blind in both
eyes.

13. CENTURION isa health care provider who contracted with the
State of Florida to provide healthcare to inmates under the care, custody and
control of the Department of Corrections. CENTURION’s utilization
management office in Tallahassee has a custom or practice of permitting

delays which result in constitutional violation because the policy is evidence

4

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 5 of 19 PagelID 261

of deliberate indifference to a glaucoma patient’s need for treatment to reduce
eye pressure in a timely manner and is a longstanding and widespread practice.
All decision makers in the chain of command were aware of HALL’s need for
timely medical care to avoid loss of his vision and yet they showed deliberate
indifference to it by constantly either delaying his visits to outside consults or
withholding critical medicine from him within the Institution for eye-drop
treatment.

14. CENTURION has a duty as well as an ethical responsibility to
develop, implement, and monitor compliance with appropriate policies and
procedures designed to make sure inmates are seen by the appropriate medical
specialist when recommended by that specialist. CENTURION was deficient
in the development of its policies, or had a deliberate policy of not providing
healthcare for inmates even though it is aware of the serious medical need and
the provision of healthcare services would be an additional expense which
would lessen its profits under the contract with the state of Florida. HALL is
alleging that CENTURION has a policy of denying healthcare to glaucoma

patients because of the expense which has resulted in the loss of vision for at

 

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 6 of 19 PagelID 262

least three (3) inmates including, Scotty Diaz, Aaron E. Newsome, and Herman
Hall.

15. Defendant CENTURION became the Florida Department of
Corrections’ healthcare provider in May of 2016.

16. CENTURION is a health care provider who contracted with the
State of Florida to provide healthcare to inmates under the care, custody and
control of the Department of Corrections. CENTURION’s utilization
management office in Tallahassee has a custom or practice of permitting delays
which result in constitutional violation because the policy is evidence of
deliberate indifference to a glaucoma patient’s need for treatment to reduce eye
pressure in a timely manner and is a longstanding and widespread practice. All
decision makers in the chain of command were aware of HALL’s need for
timely medical care to avoid loss of his vision and yet they showed deliberate
indifference to it by constantly either delaying his visits to outside consults or
withholding critical medicine from him within the Institution for eye-drop
treatment.

17. CENTURION has a duty as well as an ethical responsibility to

develop, implement, and monitor compliance with appropriate policies and
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 7 of 19 PagelD 263

procedures designed to make sure inmates are seen by the appropriate medical
specialist when recommended by that specialist. CENTURION was deficient
in the development of its policies, or had a deliberate policy of not providing
healthcare for inmates even though it is aware of the serious medical need and
the provision of healthcare services would be an additional expense which
would lessen its profits under the contract with the state of Florida. HALL is
alleging that CENTURION has a policy of denying healthcare to glaucoma
patients because of the expense which has resulted in the loss of vision for at
least three (3) inmates including, Scotty Diaz, Aaron E. Newsome, and Herman
Hall.

18. OnSeptember 12,2012, HALL was examined by an Optometrist,
Dr. Michael Leonard Schlofman,who found HALL had visual acuity of OD
20/25 and OS 20/25.

19 OnJanuary 9, 2013, HALL was examined by Dr. Schlofman and
his visual acuity had changed to OD 20/40 and OS 20/40.

20. On April 12, 2013, Dr. Schlofman found OD No Vision OS and
OS Superior Alubidival loss. Schlofman made no referral to an outside

Ophthalmologist at this time.

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 8 of 19 PagelD 264

21. OnAugust 14, 2013, HALL was “legally blind” and there was no
referral to an Ophthalmologist.

22. On February 2, 2015, two (2) years after HALL began to
experience major loss of his visual acuity, his Glaucoma was in “Good
Control.”

23. On July 27, 2015, HALL’s medical records reflect that his
Glaucoma was uncontrolled. Once again, there was no referral to an
Ophthalmologist.

24. On October 14, 2015, HALL’s medical records reflect OD blind
OS large loss superiorly OD IOP 32 OS IOA 21. HALL was not referred to an
Ophthalmologist.

25. On February 27, 2018, HALL reports, “I can’t see anything at all
out of my left eye.” On February 28, 2018, HALL was examined by an
Optometrist who recommended a referral to an Ophthalmologist. The referral
was ignored and never took place.

26. On March 12, 2018, Dr. Roberts, O.D., examined HALL and
noted OD NLP No Light Perception OS 20/30 JOP way above for ALT OU and

see again in 3 months and refer to RMC check for. There was no referral to

8

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 9 of 19 PagelD 265

Ophthalmologist even though left eye OS still had good vision to preserve at
that point.

27. On March 27, 2018, HALL was once again examined by Dr.
Roberts, O.D., who found OD NLP No Light Perception OS 20/30 OD IOP 34
OS IOP 24. There was no referral to Ophthalmology even though medical
notes indicate patient is non compliant with drops. Tests indicate HALL is
blind in right eye and losing vision in left eye. If patient is non compliant it is
critical to refer him to Ophthalmologist to prevent loss of vision in his left eye.

28. OnMay 18, 2018, HALL filed Grievance Log number 1805-201-
112, which was denied on June 4, 2018, by Medical Site Director H. George,
at Columbia Correctional Institution.

29. OnAugust 9, 2018, HALL filed Grievance number 1808-201-05_,
alleging that he had been denied consults with the Regional Medical Center
Optometrist and Ophthalmologist for six (6) months and this Grievance was
approved by Medical Site Director E. Gaean Baptiste August 15, 2018.

30. On August 13, 2018, HALL filed Grievance number 1808-201-

058, which was denied by Site Medical Director E. Perez-Lugo. On August

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 10 of 19 PagelD 266

14, 2018, possible referral to Ophthalmologist even though this is not
documented in HALL’s medical records.

31. On September 17, 2018, HALL’s medical records indicate OD
NLP OS 20/30 OS IOP 27, recommended to Humphrey at RMC.

32. On October 2, 2018, HALL filed Grievance number 1810-201-
016, which was denied by Site Medical Director E. Perez-Lugo on October 11,
2018.

33. OnOctober 18,2018, HALL filed Grievance number 1810-2013-
103, which was denied by Site Medical Director E. Perez-Lugo, on November
18, 2018, for HALL’s alleged failure to properly comply with Florida
Department of Corrections Rule 33-103.

34. On October 22, 2018, HALL submits Inmate Sick Call Request
noting Glaucoma eye drops 10/28/18 late again which refutes earlier notes in
medical records that HALL was non compliant.

35. OnNovember 5, 2018, Referral to Ophthalmology recommended

but this referral was never done.

10

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 11 of 19 PagelD 267

36. On December 10, 2018, Humphrey RMC Optometrist examines
HALL and makes no conclusion on OD, finds OS total loss and no referral to
Ophthalmologist.

37. On December 17, 2018, HALL filed a Grievance.

38. On January 6, 2019, HALL filed Grievance Log number 201-
1091-0131, which was denied on January 7, 2019, by ARNP N. Tomlinson.
The Grievance alleged that HALL was not being provided a copy of his
medical records. The Grievance was denied because DOC had received a
request for a copy of medical records from HALL’s attorney was producing the
records to him.

39. On January 9, 2019, HALL filed Grievance Log number 1901-
201- 230 which was approved by Site Medical Director E. Perez-Lugo on
February 18, 2019.

40 OnJanuary 29,2019, HALL filed his Request for Administrative
Appeal.

41 OnMarch 8, 2020, HALL filed a sick-leave request reflecting that
the failure or refusal to provide him eyedrops medication as previously

ordered by his consulting Ophthalmologist. HALL had not received any

11
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 12 of 19 PagelID 268

eyedrops since February 17, 2020. On February 25, 2020, HALL filed a sick-
call request stating he was being denied eyedrops.

42 Defendants DR.OWOJUYIGBE and DR. PEREZ-LUGO, as Site
Medical Directors during the period of time alleged from paragraphs 19
through 41, above, and, as such, were aware of HALL’s “serious medical
need,”Glaucoma and severe loss of vision and repeatedly took no action to
refer HALL to an Ophthalmologist to preserve HALL’s vision in order to avoid
incurring the expense of such referrals to their employer CENTURION.

CAUSES OF ACTION

COUNT I - 42 U.S.C. § 1983 CLAIM
AGAINST CENTURION OF FLORIDA, LLC

43. _HALLhereby incorporates by reference the allegations contained
in paragraphs 19 through 42 above, as if set forth in full herein.

44. CENTURION OF FLORIDA, LLC (“CENTURION”), had a duty
as well as an ethical responsibility to develop, implement and monitor
compliance with appropriate policies and procedures designed to make sure
inmates are seen by an appropriate medical specialist faced with a serious

medical need requiring such treatment. CENTURION exercised deliberate

12

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 13 of 19 PagelD 269

indifference to HALL’ s Eighth Amendment right to adequate healthcare for
his serious medical needs by specifically developing and adopting policies and
procedures with the intent to protect the financial interests of CENTURION
over the medical needs of the Inmate, such as HALL where medical needs
have been entrusted to them by their contractual arrangement with the Florida
Department of Corrections. CENTURION has failed to develop and
implement appropriate policies and procedure in addressing the needs of
patients like HALL who have been diagnosed with a serious medical condition
— chronic Glaucoma — and require prompt treatment by an Board Certified
Glaucoma Specialist. On numerous occasions medical staff and FDOC failed
to refer HALL to an Ophthalmologist for treatment due to their deliberate
indifference which has resulted in HALL’s total loss of vision in his right eye
and diminished vision in his left eye with the possibility of total blindness in
his left eye, too, due to high Intra-Ocular Pressure (IOP) which presents a
major risk factor in glaucomatous filed loss from permanent optic nerve
damage and blindness when there is a total failure to provide an examination

by an Ophthalmologist by Defendants of a known serious medical need.

UE

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 14 of 19 PagelD 270

45. This violates HALL’ s rights, under the Eighth and Fourteenth
Amendments to the United States Constitution, to receive necessary medical
treatment that has been for “Primary Open-Angle Glaucoma, Severe Stage,” in
both eyes in a timely proscribed manner and prevent HALL from suffering and
ultimately losing total vision like he has.

COUNT I — 42 U.S.C. § 1983 CLAIM
AGAINST HEZEKIAH GEORGE OWOJUYIGBE, M.D..

46. HALL hereby incorporates by reference the allegations contained
in paragraphs 19 through 42 above, as if set forth in full herein.

47. Defendant HEZEKIAH GEORGE OWOJUYIGBE, M.D..(“DR.
OWOJUYIGBE”), was one of the Site Medical Directors at Columbia C.I., and
is HALL’s Primary Care Physician each period of each period alleged in
paragraphs 19 through 42, above.

48. HALL alleges that DR. OWOJUYIGBE, contrary to the Eighth
and Fourteenth Amendments to the United States Constitution, knowingly and
willfully exercised deliberate indifference by failing to provide necessary and
recommended care and treatment in a timely manner to HALL after May 2016,

by knowingly and intentionally denying him access to medical personnel, an

14
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 15 of 19 PagelID 271

outside Ophthalmologist capable of evaluating his proper need for treatment
pursuant to the policies of CENTURION to deny medical care by an outside
consultant purely for economic reasons. Specifically by failing to recommend
or refer HALL to an outside Glaucoma Specialist even though DR.
OWOJUYIGBE was aware of the continued deterioration of HALL’s vision
based on his change in IOP over time and loss of vision. HALL was allowed
to go blind. | The failure or refusal to consider alternatives to the treatment
being provided when the treatment is not improving the inmate’s serious
aedteal condition is Eisen indifference.

49. The failure to take action by DR. OWOJUYIGBE was an exercise
of deliberate indifference to the health, safety and welfare and the
constitutional rights of HALL under color of state law.

50. DR. OWOJUYIGBE with the full knowledge of the serious
medical needs of HALL and aware of the unconstitutional nature of his actions,
agreed to and did exercise deliberate indifference to the serious medical
condition and needs of HALL which eventually resulted in his loss of sight in
his right eye and substantially diminished vision in his left eye through their

course of neglect which began in May 2016 through March 2020.

is

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 16 of 19 PagelID 272

COUNT IT — 42 U.S.C. § 1983 CLAIM
AGAINST ELLIOTT E. PEREZ-LUGO, M.D.

51. HALLhereby incorporates by reference the allegations contained
in paragraphs 19 through 42 dhowe, as if set forth in full herein.

52. Defendant ELLIOTT E. PEREZ-LUGO, M.D. (“DR. PEREZ-
LUGO”), was one of the Site Medical Directors at Columbia C.I., and is
HALL’s Pimay Care Physician each period of ens period alleged in
paragraphs 19 through 42, above.

53. HALL alleges that DR. PEREZ-LUGO, contrary to the Eighth and
Fourteenth Amendments ts the | United States Constitution, knowingly suid
willfully exercised deliberate indifference by failing to provide necessary and
recommended care and treatment in a timely manner to HALL after May 2016,
by knowingly and intentionally denying him —— to medical personnel, an
outside Ophthalmologist capable of evaluating his proper need for treatment
pursuant to the policies of CENTURION to deny medical care by an outside
consultant purely for economic reasons. Specifically by Evflinert recommend
or refer HALL to an outside Glaucoma Specialist even though DR. PEREZ-

LUGO was aware of the continued deterioration of HALL’s vision based on

16

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 17 of 19 PagelID 273

his change in IOP over time and loss of vision. HALL was allowed to go
blind. The failure or refusal to consider alternatives to the treatment being
provided when the treatment is not improving the inmate’s serious medical
condition is deliberate indifference.

54. The failure to take action by DR. PEREZ-LUGO was an exercise
of deliberate indifference to the health, safety and welfare and the
constitutional rights of HALL under color of state law.

55. DR. PEREZ-LUGO with the full knowledge of the catia
medical needs of HALL and aware of the unconstitutional nature of his actions,
agreed to and did exercise deliberate indifference to the serious medical
condition and needs of HALL which eventually resulted in his loss of sight in
his right eye and substantially diminished vision in his left eye through their

course of neglect which began in May 2016 through March 2020.

17

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 18 of 19 PagelD 274

PRAYER FOR RELIEF

WHEREFORE, Plaintiff HERMAN HALL respectfully requests the

Court enter judgment in her favor and against the Defendant and award him:

A,
B.
C.
D.

Actual damages in an amount to be determined at trial;
Punitive damages; |
Attorney fees and costs; and

Any other and further relief as this Court deems just and equitable.

Plaintiff HERMAN HALL demands a trial by jury.

18

 
Case 3:20-cv-00427-MMH-JRK Document 45 Filed 09/30/20 Page 19 of 19 PageID 275

VERIFICATION

J affirm under the penalty of perjury that the foregoing document is true and correct

to the best of my personal knowledge, information and belief.

Waa

HERMAN HALL DOC.#014712

 

Respectfully submitted,

q

GARY KEE PRINTY

FL BAR ID NO. 363014

GARY LEE PRINTY ATTORNEY AT LAW

1804 Miccosukee Commons Drive, Suite 200
Tallahassee, Florida 32308-5471

Telephone: (850) 877-7299

FAX: (850) 877-2211

Email: attygaryprinty@gmail.com

Attorney for Plaintiff,
HERMAN HALL

 

 
